Matter of Dillenbeck v Trzcinski (2019 NY Slip Op 06949)





Matter of Dillenbeck v Trzcinski


2019 NY Slip Op 06949


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, NEMOYER, AND TROUTMAN, JJ.


893 CAF 18-00539

[*1]IN THE MATTER OF EDWARD D. DILLENBECK, PETITIONER-RESPONDENT,
vKELLY C. TRZCINSKI, RESPONDENT-APPELLANT.
--IN THE MATTER OF KELLY C. TRZCINSKI, PETITIONER-APPELLANT,
vEDWARD D. DILLENBECK, RESPONDENT-RESPONDENT.


PETER J. DIGIORGIO, JR., UTICA, FOR RESPONDENT-APPELLANT AND PETITIONER-APPELLANT. 
JULIE GIRUZZI-MOSCA, UTICA, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Oneida County (Julia Brouillette, J.), entered March 9, 2018 in proceedings pursuant to Family Court Act article 6. The order, among other things, adjudged that Kelly C. Trzcinski had willfully violated orders of the court and awarded Edward D. Dillenbeck sole custody of the subject children. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court.
Entered: September 27, 2019
Mark W. Bennett
Clerk of the Court